Case 1:20-cv-11095-FDS Document1 Filed 06/08/20 Page 1 of 3

Cléecle

 

CC® -l2 F1-OGLy 7,

 

Ov Chase Cle ee ene gene,

 

as to Lak ee Ul vn

 

art Bederc! level

 

 

note APP cul X A+

 

local (e@ /
lbavkr Fe Woes Sy

 

AS tS

 

evident : tho Sr
ratte S

 

: CG yes fe UE
nok A

 

 

SONG rat AE Seow

 

KS ers Fe « SVAN

 

a cow Shey HON Cy |

 

Gee

Te \Oeer re] ecocenS

 

 

SEEN bSSu0s¢ A e535

 

+
retocn We ey (s_ taq |

 

Aate APR = | Tie [202.0

 

Re Ss ee Perot

 

 

 

 

 

 

 

 

 

 

ee
OC Ce OTS
| See em
Deer Sanlo>
ze Se
|
a ie a
iw |E os i
2° | bs
Olle Ya
21/8

 

 

 

 

 

 

 

 
Case 1:20-cv-11095-FDS Document1 Filed 06/08/20 Page 2 of 3

 

 

 

 

 

 

| COVAMMON Very IIR
elles Se ee

SZ eeerealal = = = Angel Ee Saou aero metea|s
Dacke a os qT / [Lok

O61 MLC -1281-COO@ 6a 2
lala

 

Chxhau She ju coeeacti
ot (ocert leve |

 

aye e hee. Le deca .

 

 

 

 

 

 

 

 

cAgca! let! for =
See a a
coe the dink AePecy\ Gr 33 2 man

aie
ee MSS cur ret Of S/= 3
BES CC. on Se _aAapPreca ye Ee

 

 

Bat ee ee ees

1 ee a

es B ¢ptawkS
ag Clg ht

 

 

 

Mn eset St
OS HIcHntef’ Ad,

[< Sue

ZAenb ET oe ee

lot Mee Pave COMM ad Ase Cc Sa

Sdandgycd oF patce £5
ee ee Ae
Ot A ve nd wt

 

 

 

 

 

 

 

 

 

 

 

 

owt joe

LAnoire » AAPAM AM & |W.
Mocdds(ee LOAN a he Oe of

oo ARPA = Ca
pees Ee ks TCs AW nt of
CuUSo:

see

ls

Teg 4 see B Pos ee

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11095-FDS Document1 Filed 06/08/20 Page3of3 |

 

WS fe Be Arwen } so at Zexen

 

4 oO ue +,

 

 

KE Bo CON Sey LA

 

Te ESc aw

 

ero eee Aon A-Pe«& coum tty

{ls
oe!

 

CH ConSbone | Che nt £

 

 

pn TCR Des On Le Cues

 

Adda me SY

 

 

ae ee Ae ES

 

 

ess C°S a AS A Pca IEA

 

OW Hi Ov <2 AO = ye

 

 

Zn Ae ee) =
i St i a LAPT XS ere

 

re (ess

 

wer S tAowke ACL LeA

 

ne Ga Se ee iS

 

 

Sefer mba lds 6F law

 

Pot. 62 Piace . eeyy k

 

Pie ee

 

Me Ree pe OE is aS, a

 

 

ADAG AQ = Ww PE Se Le zs
Be a a ALA ee Cece

 

UC cy have _be@n Steen

 

Proy ne Ae IONS IPE,

 

Anh Ceye(e ca Mente _!

 

ennt{{ea aS fact Cee

 

Weocess Apia CA Buy pyveu

 

bide Paes (ke 6 pe

 

 

 

ge Cty Arg wy | Crane
Cxery pele ved CASS | |

 

 

Anoe| Saale S

 
